DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 5 (remarks pg 1) of response, filed 1/19/21, with respect to the location of the light source rejecting claims 1,3-5,10,38,39 under 35 U.S.C. 112 1st paragraph have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. Applicant argues the rejection of claims 37,38 should be withdrawn since a specification should not have to describe every possible configuration of a claimed structure. While it may be true that every detail is not necessary when concepts may be inherent to a feature, however when the scope of a claim is so broad and not clear as to what exactly is its structure one must look to the disclosure for meaning of a claimed structure. When the specification cannot sufficiently describe what is meant by a clause, it is obvious that such a recitation lacks clear support and is new matter because it was added and not originally disclosed. Applicant fails to define what a “permanent configuration” structure is required to have and evades explaining how this is supported by the specification and argues one of ordinary skill in the art knows.  This cannot be the basis or standard to prove a disclosure meets the requirement under 35 U.S.C. 112 1st paragraph for written description. See also 37 C.F.R. § 1.75(d)(1) (“The claim or 
Applicant’s arguments with respect to claim(s) 1,20 and dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It must be noted that Applicant argues Subba Rao does not disclose a “trial” cup and provides a definition or explanation not originally presented in the disclosure. In addition Applicant fails to indicate where the specification defines with specificity a definition of what a “trial acetabular cup” is or what an acetabular cup being for “permanent implantation” is required to have or its structural configuration. Thus claims are given their broadest reasonable interpretation and when the prior art possesses the structural recitations as claimed, it can be said the features are obvious and a prima facie case of obviousness is established. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 37,38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 37,38 the recitation of “cup is free of a configuration for permanent implantation into the patient’s acetabulum” is not sufficiently described in the specification because the phrase “free of a configuration” can mean or be interpreted that the cup has the ability to be shapeable since it does not have a configuration. Many different materials are used in the prosthetic arts for implants and there are some used that can change its configuration upon implantation, such as settable putties, i.e. one that is pliable, resilient or deforms or is moldable. However, this concept of materials encompasses the scope of something recited as “free of a configuration for permanent implantation” because the materials are not yet in the permanent shape desired until either shaping, molding or setting once the material is placed in the acetabulum and shaped to the desired acetabulum dimensions or anatomical construction desired. Thus, the original specification never described a material that is shapeable such that one can form a cup and thus this new concept is new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,3,5,10,38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laffargue et al. (2005/0203536) in view of Carson et al. (2003/0069591) . Laffargue et al. show (Fig. 7) a trial acetabular cup for positioning in a patient's acetabulum, comprising a cup 31 and a handle 32 attached to the cup. It is noted that Laffargue et al. show the trial acetabular cup has means 33 to direct a light signal away from the cup when the cup is positioned in the acetabulum. However, Laffargue et al. do not disclose a light source mounted directly in the cup, wherein the light source is configured for generating and emitting a signal. Carson et al. teach (Fig. 1)  a prosthetic trial 22 can have light source 14 mounted directly thereon (paragraph 111) and configured for generating and emitting a signal, paragraph 112. It would have been obvious to one of ordinary skill in the art to modify the location of the light source and incorporate the element in the cup as taught by Carson et al. since such a modification only involves routine skill in the art and is common sense that it would have to be placed in the cup since the exterior or convex surface is placed in an acetabulum when the trial is inserted. With respect to claim 3, it is known in the art that acetabular cups are in the form of bowls, see Fig. 2 of Laffargue showing a cup that defines a bowl. Regarding claim 5, it can be seen (Fig. 7) Laffargue has the trial with a handle extending from a rim of the cup. Regarding claim 10, Carson teaches (Fig.1) a light source that can produce two or more signals at different angles due to the multi-dimensional structure of the light emitting element 14. With respect to claim 38, . 
Claim 4 is rejected under pre-AIA  35 U.S.C. 1.03(a) as being unpatentable over Laffargue et al. (2005/0203536) in view of Carson et al. (2003/0069591) as applied to claim 3 above, and further in view of Beverland et al. (WO 2008/109022). Laffargue et al. as modified by Carson et al. is explained supra. However, Laffargue et al. in view of Carson et al. did not explicitly disclose the light source is positioned such that it is directed along an axis passing outwardly through the pole in the base of the bowl. Beverland et al. teach (Fig. 8) that a trial acetabular cup have a centrally located positioning element to align the acetabular cup in the acetabulum with the pole in the base of the cup. It would have been obvious to one of ordinary skill in the art to provide the signal generating device of a light for the trial acetabular cup of Laffargue et al. as modified with Carson et al. and have it as a single pole per the teaching of Beverland et al. such that the light signal is directed along one axis passing outwardly through the pole in the base of the cup so that accurate placement and centering is accomplished and gives the surgeon one axis to work with.
Claims 20,25,37,39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Subba Rao (6743235) in view of Carson et al. (2003/0069591).  Subba Rao disclose (Figs. 3-5) a kit for use in the implantation of an acetabular cup prosthesis comprising a trial acetabular cup 100 for positioning in a patient's acetabulum. Fig. 1 shows an insertion tool 10 having a light source 90 mounted thereon, the insertion tool being configured for inserting the acetabular cup prosthesis into the patient's acetabulum. However, Subba Rao did not disclose the trial acetabular  and emitting a light signal away from the trial acetabular cup when the trial acetabular cup is in the acetabulum. Carson et al. teach (paragraph 111) a trial acetabular cup 22 can include a light source mounted directly thereon, fig. 1. Carson et al. further teaches (paragraph 112) the light source being configured for generating and emitting a light signal. It would have been obvious to one of ordinary skill in the art to further incorporate a light source configured to emit light as taught by Carson et al. with the trial acetabular cup of Subba Rao such that it provides the surgeon with greater assistance in having more light signals to accurately place the apparatus, see Carson paragraph 111 in that using multiple sources give greater precision. With respect to claim 25, Carson et al. teach (paragraph 111) a kit can include multiple components including trials and prostheses. With respect to claim 37, Carson teaches (paragraph 111) to provide a cup free of a configuration for permanent implantation since both a trial device and prosthetic can be part of a kit. With respect to claim 39, it is known in the art that acetabular cups are in the form of bowls, see Fig. 4 of Subba Rao showing a cup 100 that defines a bowl since it has a cavity 103. Per the modification with Carson, it would be an obvious expedient to mount the light source in the bowl since the convex outer surface 101 is intended for placement against the acetabulum. 


Allowable Subject Matter
Claims 21,22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799